ACCEPTED
                                                                     03-14-00737-CV
                                                                             7609762
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                              10/29/2015 11:49:45 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                 No. 03-14-00737-cv
        _____________________________________
                                                 FILED IN
              IN THE THIRD COURT OF APPEALS
                                          3rd COURT OF APPEALS
                    AUSTIN, TEXAS             AUSTIN, TEXAS
                                         10/29/2015 11:49:45 PM
        _____________________________________
                                                JEFFREY D. KYLE
                                                     Clerk
       CHASE CARMEN HUNTER, APPELLANT/PLAINTIFF
                          v.
 DAVID MATTAX IN HIS OFFICIAL CAPACITY AS COMMISSIONER
 OF INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,
                 APPELLEES/DEFENDANTS


  APPELLANT’S OPPOSITION TO “APPELLEES’ RESPONSE TO

APPELLANT’S EMERGENCY MOTION FOR CLARIFICATION OF THE

                         RECORD”


From Cause D-1-GN-13001957 In The 250th District Travis

 County, Texas, The Honorable John K. Dietz Presiding



                            Chase Carmen Hunter, pro se
                            340 S. Lemon Ave. #9039
                            Walnut, CA 91789
                            Telephone: 707-706-3647
                            Facsimile: 703-997-5999
                            Chase_Hunter@yahoo.com
TO: THE JUSTICES OF THIS COURT

     On October 27, 2015, Appellees filed their APPELLEES’
RESPONSE         TO        APPELLANT’S     EMERGENCY        MOTION     FOR
CLARIFICATION OF THE RECORD (“Appllee Resp”). And it
contains false statements that the Appellees know are
false.
     On page 2 of          Appllee Resp, the Appellees state that
a dismissal order appears on the “Clerk’s Record at
CR224-32”, and the Appellees refer this court to their
“Exhibit       A”     of     Appellees’    Brief.     Presumably,      the
Appellees are referring to “Appendix A” of Appellees’
Brief and not “Exhibit A”.
     This document shown in Appellees’ Appendix A is not
found in the record in the underlying cause in the
Travis County Texas District Court (“TCTDC”).                        Hunter
knows this because, on October 14, 2015, she personally
viewed every document shown for the underlying cause at
https://courts.co.travis.tx.us/CCO/                         which    TCTDC
calls “Civil Courts Online” or “CCO”. Hunter, who
is     indigent,           was   denied    free      access     to     the
underlying record until a new free technology was
made available that allowed Hunter free access to
the underlying record on October 14, 2015.
     This   is    significant         because   a    TCTDC    judge    has
only     the     TCTDC      Clerk’s    record   to    rely    upon    when
making      decisions.            Hunter    has      only     the    TCTDC
Clerk’s record to rely upon when making decisions.
And    obviously,         there   is     nothing          on    the     document
shown in Appellees’ Appendix A that indicates that
this       document       exists        in        the        record     in    the
underlying cause. Maybe this document exists in a
filing cabinet somewhere. But that document, if it
is genuine, does not exist in the underlying record
and can not be relied upon for the purposes of this
appeal except to show that the TCTDC Clerk produced
a   document       that    did    not    exist          in    the     underlying
record.
    The fact is that Hunter has been denied access to
the       appellate   record.            There          is     absolutely      no
reason why Hunter should be denied access to the
appellate record that the TCTDC Clerk provided for
the purpose of this appeal.
    Any     expressed      confusion          on        the    part      of   the
Appellees regarding the relief Hunter is requesting
is undoubtedly        feigned       because             Hunter’s Emergency
Motion       For   Clarification             of    the        Record     clearly
states only that Hunter has been repeatedly denied
access to the record and that she has a Due Process
right to access the appellate record so that she
can determine whether or not she agrees with the
appellate record. Hunter can make no requests for
designation of the record if she has been denied
access to the record.
    WHEREFORE, Hunter simply requests, that at a minimum,
she be given a copy of the appellate record.                            There is
no reason for the Appellees to oppose Hunter’s simple
request to view/receive a copy of the record upon which
this court will make its decision. The record on appeal
can be faxed to Hunter or emailed to Hunter.
    There is no valid reason to deny Hunter a copy of
the appellate record. Any argument on the part of the
Appellees that Hunter should not be given a copy of the
appellate record is an explicit effort to conspire to
deny Hunter is Due Process rights.

Respectfully Submitted,

/s/ Chase Carmen Hunter

Chase Carmen Hunter
Appellant, pro se
340 S. Walnut Ave. #9039, Walnut, CA 91789
Tel: 707-706-3647, Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com

                     CERTIFICATION

I, Chase Carmen Hunter, certify that I have reviewed
this petition and conclude that every factual statement
in the petition is supported by competent evidence
included in the appendix or record.


      10/29/2015
______________________
Chase Carmen Hunter




                     CERTIFICATION
I, Chase Carmen Hunter, swear under penalty of perjury
that the foregoing statements are true and correct.


__________________             10/29/2015
Chase Carmen Hunter



                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the
foregoing was served upon the parties shown below as
indicated:

Cynthia A. Morales, Assistant Attorney General
By Efile on 10/29/2015
Cynthia.Morales@texasattorneygeneral.gov
Facsimile: (512) 477-2348

Velva L. Price
Clerk of Travis County Texas District Court
By Efile on 10/29/2015



Chase Carmen Hunter